                          United States District Court
                        Western District of North Carolina
                               Charlotte Division

      3:19cv309Veronica Gibson,       )              JUDGMENT IN CASE
                                      )
             Plaintiff(s),            )             3:19-cv-00309-FDW-DCK
                                      )
                 vs.                  )
                                      )
           Matthew Pruden             )
             Noell Tin,
            Defendant(s).             )

 DECISION BY COURT. This action having come before the Court and a decision having been
rendered;

IT IS ORDERED AND ADJUDGED that Judgment is hereby entered in accordance with the
Court’s July 24, 2019 Order. July 24, 2019
